Name: Commission Regulation (EC) No 3063/93 of 5 November 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 with regard to the aid scheme for the production of honey of specific quality
 Type: Regulation
 Subject Matter: marketing;  cooperation policy;  regions of EU Member States;  consumption;  animal product
 Date Published: nan

 Avis juridique important|31993R3063Commission Regulation (EC) No 3063/93 of 5 November 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 with regard to the aid scheme for the production of honey of specific quality Official Journal L 274 , 06/11/1993 P. 0005 - 0007 Finnish special edition: Chapter 3 Volume 53 P. 0151 Swedish special edition: Chapter 3 Volume 53 P. 0151 COMMISSION REGULATION (EC) No 3063/93 of 5 November 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 with regard to the aid scheme for the production of honey of specific qualityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products (1), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), and in particular Article 6 thereof, Whereas Article 12 of Regulation (EEC) No 2019/93 provides for aid to be granted to the smaller Aegean islands for the production of quality honey containing a large proportion of thyme honey; whereas detailed rules must be laid down for managing this scheme and for monitoring the conditions laid down by the Community; Whereas, in order to encourage honey producers grouped in organizations as defined in Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof (3), as last amended by Regulation (EEC) No 746/93 (4), to improve their marketing systems in order to comply with market requirements and to promote quality products, the granting of aid is conditional on the implementtion of an annual initiative programme subject to approval by the national authority designated by Greece; whereas, in order to meet these objectives, the programme should seek, on the one hand, to achieve genetic improvements, the conversion of hives, the introduction of mechanization and vocational training for beekeepers in new production techniques and, on the other, to accomplish market studies, research into new packaging methods and trade fair promotions; Whereas such rules should also cover determination of the periods in which aid may be applied for, the minimum information to be contained in such applications, the periods of assessment and payment of the aid by the competent authority, and notification to the Commission of the aid paid; whereas these provisions should include the necessary checks to ensure the correct application of this aid scheme and specify the action to be taken in the event of the non-observance of these rules; Whereas, with a view to the implementation of this aid scheme, derogations should be made concerning the dates in respect of applications for and payment of aid for 1993 production; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs, HAS ADOPTED THIS REGULATION: Article 1 Aid for the production of quality honey specific to the smaller Aegean islands, containing a large proportion of thyme honey be granted to groups of honey producers recognized under Regulation (EEC) No 1360/78 who undertake annual programmes of initiatives to improve the conditions under which quality honey is marketed and promoted. However, up to the end of 1994, the aid shall be paid also to all bee-keepers who have in production at least 10 fixed hives registered with the competent authority. Article 2 1. The programme of initiatives shall have the following objectives: - improvement of marketing through the introduction of technology, the use of machinery for extraction, purification and filtration, and vocational training, - maintenance of yield by the replacement of ageing queens at two-yearly intervals by hybrids suited to the zone, - promotion of sales of quality honey thorugh market studies, the development of new packaging methods and the organization of, and participation in, trade fairs and other trade events. 2. The programmes shall be submitted by the groups of honey producers to the competent authority for approval. The competent authority shall decide, within two months of the submission of the programmes, whether to approve or to reject them, after having requested any changes which it considers necessary. Article 3 1. The aid application shall be lodged by the party concerned with the competent authority during the period determined by the latter and by 30 September or each year at the latest, in respect of the production of the year in question. If this deadline is not met the aid to be paid shall be reduced by 10 %, except in the event of force majeure. No aid shall be paid in respect of an application submitted more than 20 days after the date set by the competent authority. However, for 1993, aid applications may be lodged by 15 December of that year, at the latest. 2. The aid application shall include the following minimum information: - the name and address of the group of honey producers, or the name, forename and address of the bee-keeper, - the number of fixed hives in production and the number registered with the competent authority, - the quantity of honey containing a large proportion of thyme honey produced during the period in respect of which the aid is applied for. 3. Where the total number of hives for which aid is applied for exceeds the maximum number of hives referred to in Article 12 (3) of Regulation (EEC) No 2019/93 the competent authority shall determine a standard reduction coefficient to be applied to each application. Article 4 Greece shall pay the aid by 31 December of the period in respect of which the aid is granted, in relation to the effective percentage of implementation of the programme of the programme of initiatives. However, no payment shall be carried out, if this percentage is lower than 50 %. However, for 1993, the aid may be paid by 28 February 1994, at the latest. Article 5 Greece shall notify to the Commission, by 31 January of each year at the latest. - the number of groups of producers and the number of individual beekeepers who have submitted an aid application, - the number of hives in respect of which aid has been applied for by producer groups and individual beekeepers respectively, and granted, - the reduction coefficient applied, if any, - the programme of initiatives approved, - the number of irregularities found and the hives concerned. However, for 1993, communication of this data may be carried out by 15 March 1994, at the latest. Article 6 1. Greece shall, by means of on-the-spot checks, verify the accuracy of the information provided in the aid applications and compliance wiht the conditions for the grant of aid. 2. The on-the-spot checks shall relate to at least 10 % of the aid applications submitted. However, for 1993, the percentage shall be 5 %. If a significant number of irregularities is found the competent authority shall carry out additional checks in the year in progress and shall increase the percentage of applications to be checked the following year. The competent authority shall determine which applications are to be the subject of on-the-spot on the basis of a risk analysis, while ensuring that a representative sample is selected. The on-the-spot checks shall relate to: - the number of the hives declared in the application, - the implementation of the programme of initiatives. Article 7 1. If aid is paid in error, the competent authority shall recover the amounts paid, plus interest, calculated from the date of payment of the aid until its eventual recovery. The rate of interest applied shall be the rate applicable in the case of similar recovery operations carried out under national law. 2. If aid has to be recovered as a result of an irregularity attributable to the party concerned, whether by deliberate act or by serious negligence, the competent authority shall recover the amounts paid, plus 20 %, without prejudice to the increase for interest referred to in paragraph 1. The party concerned shall not be allowed to benefit under the scheme in respect of the following year. 3. The aid recovered and the interest shall be paid to the paying agencies or authorities concerned and deducted by them from the expenditure financed by the European Agricultural Guidance and Guarantee Fund in proportion to the Community financial contribution. Article 8 The rate to be applied each year for the conversion into national currency of the amount of the aid shall be the agricultural conversion rate in force on the first day of the period for the submission of aid applications. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 184, 27. 7. 1993, p. 1. (2) OJ No L 387, 31. 12. 1992, p. 1. (3) OJ No L 166, 23. 6. 1978, p. 1. (4) OJ No L 77, 31. 3. 1993, p. 14.